                                                                                    DOC :10
                                                                                  REC'O/F1LED
                                                                               29!90C1 10 PH 12: 02

                       UNITED STATES DISTRICT COUILir,TiEN04. ,:,EMLi r
                     vjeste_p_tI DISTRICT OF WISCONSIN'" VILICFt



     cicod e R. MccoltuniTePiaintiff,
                                                                  NOTICE OF APPEAL
                V.

       Siccke o kStscsnl\                                         Case No. c-cV -712


                                Defendant.



        Notice is given that the plaintiff/defendant, CI tot e_    Mccd3 kluern 51A    , appeals to the

United States Court of Appeals for the Seventh Circuit from the final judgment entered in this action

on            cly A7        aail
        Dated and signed this       (2.6 44"-    day of    sepfernh er                    ao 19
     0 <V   'cask                , Wisconsin.


                                                                             z ncr.,di/n97,
                                                          (Signatdre)
                                                           0.51-0< 05k. con- reCir tc3n.o-i tnS4i +c&4 ior\
                                                            Pa. Box 3--sto
                                                          (Street Address)


                                                           OSkkoS CAit- 59903
                                                          (City, State, Zip)
